— Judgment, Supreme Court, Bronx County (Di Fede, J.), dated May 5,1981, is modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Joyce Whitted against defendant City of New York, and a new trial ordered on the issue of damages only awarded to said plaintiff, without costs and without disbursements, unless said plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $75,000 and to the entry of an amended judgment in accordance therewith. If said plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Sullivan, J. P., Carro and Silverman, JJ.